Amendment No. 98 (NE)
SOW:    þ No
o Yes





Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the North American Portability Management LLC, as successor to
Northeast Carrier Acquisition Company, LLC, which is one of seven agreements
that are substantially identical in all material respects other than the parties
to the agreements. North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below. The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:


•
LNP, LLC (Midwest)

•
Southwest Region Portability Company, LLC

•
Western Region Telephone Number Portability, LLC

•
Southeast Number Portability Administration Company, LLC

•
Mid-Atlantic Carrier Acquisition Company, LLC

•
West Coast Portability Services, LLC





[image0a01a02a01.jpg]




STATEMENT OF WORK
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE
MANAGEMENT SYSTEM




BILLING, COLLECTION AND REMITTANCE OF TRANSITION OVERSIGHT
MANAGER CHARGES

Page 1


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes





STATEMENT OF WORK UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM


Billing, Collection and Remittance of Transition Oversight Manager Charges


1.
PARTIES



This Statement of Work No. 98 (this “Statement of Work” or “SOW”) is entered
into pursuant to Article 13 and Article 30, and upon execution, shall be a part
of the Contractor Services Agreements for Number Portability Administration
Center/Service Management System, as amended and in effect immediately prior to
the SOW Effective Date (each such agreement referred to individually as the
“Master Agreement” and collectively as the “Master Agreements”), by and between
NeuStar, Inc., a Delaware corporation (“Contractor”), and the North American
Portability Management LLC, a Delaware limited liability company (the
“Customer”), as the successor in interest to and on behalf of Northeast Carrier
Acquisition Company, LLC (the “Subscribing Customer”).
2.
EFFECTIVENESS AND SUBSCRIBING CUSTOMERS



This Statement of Work shall be effective as of the last date of execution below
(the “SOW Effective Date”), conditioned upon execution by Contractor and
Customer, as the successor in interest to and on behalf of all the limited
liability companies listed below for the separate United States Service Areas
(the “Subscribing Customers”).
•
LNP, LLC (Midwest)

•
Mid-Atlantic Carrier Acquisition Company, LLC

•
Northeast Carrier Acquisition Company, LLC

•
Southeast Number Portability Administration Company, LLC

•
Southwest Region Portability Company, LLC

•
West Coast Portability Services, LLC

•
Western Region Telephone Number Portability, LLC



The number in the upper left-hand comer refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.
3.
CONSIDERATION RECITAL & TERM



In consideration of the terms and conditions set forth in this Statement of
Work, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Contractor and Customer agree as set forth in
this Statement of Work.
Unless sooner terminated by either Customer or Contractor pursuant to Section
6.14, this SOW shall expire on the date of the latest Designated Service
Completion Date for any of the Subscribing Customers, as set

Page 2


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



forth in Article 24 of the Master Agreement. Upon the occurrence of the first
Designated Service Completion Date for any Subscribing Customer, as set forth in
Article 24, and until termination of this SOW, the TOM Fees (as defined in
Section 6.1) shall be apportioned among the seven Service Areas pursuant to the
respective apportionment among the Service Areas then in effect for the month
immediately preceding the month in which such first Designated Service
Completion Date occurs.
4.
APPLICABLE DOCUMENTS



The following internal documents are applicable to the Additional Services
contemplated under this SOW:
    Requirements Traceability Matrix
    System Design
    Detailed Design
    Integration Test Plan
    System Test Plan
    NPAC Software Development Process Plan
    User Documentation


5.
IMPACTS ON MASTER AGREEMENT



The following portions of the Master Agreement are impacted by this SOW:
ü    Master Agreement
    Exhibit B Functional Requirements Specification
    Exhibit C Interoperable Interface Specification
    Exhibit E Pricing Schedules
    Exhibit F Project Plan and Test Schedule
    Exhibit G Service Level Requirements
    Exhibit H Reporting and Monitoring Requirements
    Exhibit J User Agreement Form
    Exhibit K External Design
    Exhibit L Infrastructure/Hardware
    Exhibit M Software Escrow Agreement
    Exhibit N System Performance Plan for NPAC/SMS Services
    Exhibit O Intermodal Ported TN Identification Service Agreement
    Exhibit P LEAP Service Agreement
    Disaster Recovery
    Back Up Plans
ü    Gateway Evaluation Process (Article 32 of Master Agreement)


6.
ADDITIONAL SERVICES



Contractor shall perform the Additional Services set forth herein. The
Additional Service under this SOW consist exclusively of the work set forth in
this Article 6. The Additional Services do not constitute Transition Services
under Article 24.4 of the Master Agreement.

Page 3


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



6.1    Background


Customer has or will be engaging the services of a third party (the “Transition
Oversight Manager”) to oversee on behalf of Customer the transition from
Contractor to a Successor Contractor in accordance ·with the U.S. Federal
Communications Commission's (“FCC's”) March 27, 2015 order in Telcordia
Technologies, Inc., Petition to Reform Amendment 57 and to Order a Competitive
Bidding Process for Number Portability Administration; Petition of Telcordia
Technologies, Inc., to Reform or Strike Amendment 70, to Institute Competitive
Bidding for Number Portability Administration, and to End the NAPM LLC 's
Interim Role in Number Portability Administration Contact Management; Telephone
Number Portability, WC Dkt. Nos. 07-149 & 09-109, CC Dkt. No. 95-116, FCC 15-35
(the “Selection Order”). The Customer intends to enter into one or more
agreements with the Transition Oversight Manager to provide such services in
exchange for payment of specified charges that will be billed to and collected
from Allocated Payors, as such charges are defined in Section 6.3 below (the
“TOM Fees”). Customer covenants that the agreements it enters into with the
Transition Oversight Manager provide, or will provide, that all TOM Fees will be
billed as Allocated Charges to Allocated Payors of the NPC/SMS, and that
Contractor is under no obligation to make any payments to the Transition
Oversight Manager other than as specifically provided for herein with respect to
the invoicing and collection of TOM Fees and the remittance of collected TOM
Fees.
The parties anticipate that the FCC or its designated Bureau/Office will on the
public record consent to treatment of the TOM Fees under the Selection Order as
Shared Costs under the Matter of Telephone Number Portability, Third Report and
Order, CC Docket 95-116, RM 8535, FCC 98-82 (the “Cost Recovery Order”)
allocable to Allocated Payors of the NPAC/SMS. Accordingly, this SOW provides
for a process to bill all TOM Fees to Allocated Payors as Allocated Charges as
defined in the existing methods and procedures of the NPAC/SMS, but in
accordance the additional requirements set forth in this SOW.
Customer has requested that Contractor perform, on behalf of Customer, the
invoicing, collection, and remittance functions set forth in this SOW with
respect to the TOM Fees. In doing so, Contractor is serving as Customer's
billing agent for the sole purpose of, and on behalf of Customer, issuing
invoices to Allocated Payors, collecting fees from Allocated Payors, and
distributing collected fees, as set forth herein, associated with the TOM Fees.
In this regard, Contractor is merely a pass-through billing agent of Customer
with respect to the TOM Fees, and Contractor is obligated only to remit payments
as specifically provided herein, and shall not otherwise be responsible either
to the Transition Oversight Manager or to Customer for any TOM Fees, including
any uncollected amounts from Allocated Payors in connection therewith.
6.2    Implementation Schedule


Contractor shall implement the capabilities set forth in this Section 6 no later
than forty-five days after the SOW Effective Date.
6.3    TOM Fees Report


(a)Generally
Customer shall no later than the twentieth (20th) day of each month, cause the
Transition Oversight Manager to provide to Contractor a report approved by
Customer (the “TOM Fees Report”) setting forth (as applicable) all TOM Fees to
be billed to Allocated Payors and collected by Contractor. The TOM Fees Report
shall be

Page 4


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



delivered to a Contractor-designated inbox or department. For purposes of the
TOM Fees Report, “TOM Fees” shall mean the charges that Customer has incurred in
connection with the Transition Oversight Manager pursuant to one or more
agreements between Customer and the Transition Oversight Manager, but also
including applicable Taxes (as defined below), in a form and manner supported by
Contractor's billing systems, to be invoiced to Allocated Payors and paid by
such Allocated Payors under this SOW. Once issued, the TOM Fees Report is
conclusive for the time periods required to be included therein, such that any
corrections thereto shall be made only in a subsequent TOM Fees Report.
(b)Taxes
For purposes of the TOM Fees, “Taxes” shall mean all taxes and duties, including
without limitation, sales, use, transfer, value added, withholding, gross
receipts, and other taxes or duties assessed, incurred, or required to be
collected, paid, or withheld for any reason in connection with the TOM Fees.
Contractor shall not be obligated to determine whether Taxes apply and shall not
be responsible or liable to any taxing authority for such Taxes, including
collecting, reporting, or remitting any such Taxes arising from the TOM Fees. As
a condition precedent to the obligations of the Contractor under this SOW to
bill to and collect from Allocated Payors TOM Fees, including Taxes, Customer
shall cause the Transition Oversight Manager to indemnify, defend, and hold
harmless Contractor, suitable in form and content to Contractor in its sole
discretion, acting reasonably, from and against any all liability for such
Taxes, including reasonable attorneys' fees, and any interest and penalties
thereon, subject to the obligations of the Contractor to bill, collect, and
properly account for the Taxes, as set forth in this SOW.
6.4    Invoicing


Contingent upon (a) Customer procuring and maintaining the indemnity and hold
harmless set forth in, and in accordance with, Section 6.3 above and 6.10(b)
below, (b) the implementation of the capabilities contemplated in this SOW in
accordance with Section 6.2 above, and (c) the FCC or its designated
Bureau/Office consenting on the public record to TOM Fees under the Selection
Order being treated as Shared Costs allocable to Allocated Payors of the
NPAC/SMS under the Cost Recovery Order, Contractor shall, each month commencing
after the first delivery of aTOM Fees Report, include in the invoices that it
currently sends to Allocated Payors under Article 35 of the Master Agreement a
single line item, except Taxes, which Taxes shall be separately stated, if
elected and directed by Customer on the TOM Fees Report, setting forth the
aggregate amount of TOM Fees, as calculated from the TOM Fees Report. The TOM
Fees Report shall be allocated and invoiced to Allocated Payors in the same
manner as all other Allocated Charges under the Master Agreement, subject,
however, to application of Section 3 of this SOW upon the occurrence of the
first Designated Services Completion Date in any Service Area.
Each invoice containing TOM Fees for a respective Allocated Payor shall contain
a statement in Contractor's existing cover letter to invoices (a) generally
explaining the reason for invoicing TOM Fees and (b) identifying and itemizing
both the amount of the total TOM Fees in the respective Service Area and the
share of the TOM Fees allocable to the respective Allocated Payor for that
invoice. Customer and Contractor shall in good faith agree on a statement to be
inserted in Contractor's existing cover letter generally explaining the reason
for invoicing TOM Fees. The format and length of the cover letter is reserved to
sole and reasonable discretion of Contractor.



Page 5


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



6.5    Satisfaction Priority


With respect to any invoice containing TOM Fees under this SOW, payments made by
and received from or on behalf of Allocated Payors to Contractor pursuant to
such invoices shall first be applied by Contractor to the amount of TOM Fees
shown on such invoice (and disbursed in accordance with Section 6.6 below), and
then to the amounts of other charges shown on such invoice, it being understood
that the collection by Contractor of Allocated Charges at the RRC Rate as set
forth in Section 6.13(b) shall be used to satisfy any unpaid amounts of the TOM
Fees.


6.6    Remittance of Payments


Contractor shall by the twentieth (20th) day of each month remit the TOM Fees
applied pursuant to Section 6.5 above to one account designated by Customer. Any
and all questions, inquiries, or disputes from the TOM concerning the TOM
Charges shall be exclusively directed to Customer, such that Contractor shall
have no obligation to field such questions, inquiries, or disputes; provided,
however, that Contractor shall be obligated to communicate with Customer
regarding the operation and implementation of this SOW and to cooperate in
connection with all audits and evaluations provided under this SOW and the
Master Agreements. Notwithstanding anything to the contrary, remittance of TOM
Fees under this Article 6.6 shall not be measured under any Service Level
Requirement (SLR) under Exhibit G or under the Gateway Evaluation Process (GEP)
under Article 32 of the Master Agreement.


6.7    Contractor Billing Report


Contractor shall by the thirtieth (30th) day of each month deliver to Customer a
report by Service Area with a mutually-agreed format setting forth a summary of
(1) the TOM Fees invoiced by Contractor in the last billing period and in the
aggregate, including Taxes, (2) the TOM Fees collected and applied pursuant to
Section 6.5 to invoices in the last billing period and in the aggregate, and (3)
the TOM Fees actually remitted in the last billing period and in the aggregate
pursuant to Section 6.6 to the account designated by Customer.


6.8    Limited Waivers


(a)Gateway Evaluation Process
Commencing with the first invoice issued under the Master Agreement that also
sets forth TOM Fees and concluding with the third invoice thereafter, the
computation, division, apportioning, issuance, application, and invoicing of all
fees calculated under the Master Agreement shall not be auditable or included in
determining “Billing Timeliness” for purposes of Element No. 7a, determining
“Billing Accuracy” for purposes of Element No. 7b, and determining “Reporting”
for purposes of Element No. 2 of the Gateway Evaluation Process, as set forth in
Article 32 of the Agreement.


In all cases, including before and after the issuance of the third invoice
hereunder, (1) the failure of the Customer or the Transition Oversight Manager
to deliver to Contractor the TOM Fees Report on or before the twentieth (20th)
day of each month shall excuse all failures of timeliness under Element No. 7a
and Element No. 2, and (2) any errors in the TOM Fees Report shall excuse all
failures of accuracy under Element No. 7b and Element No. 2 based upon the TOM
Fees Report.

Page 6


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes





In all cases, including before and after the issuance of the third invoice
hereunder, the computation, division, apportioning, issuance, application, and
invoicing of TOM Fees shall not be auditable or included in determining “Billing
Timeliness” for purposes of Element No. 7a, determining “Billing Accuracy” for
purposes of Element No. 7b, and determining “Reporting” for purposes of Element
No. 2 of the Gateway Evaluation Process, as set forth in Article 32 of the
Agreement.


Nothing herein shall preclude Contractor from issuing an adjustment credit to
reflect the proper computation, division, apportioning, issuance, application,
and invoicing under any one or more invoices issued thereafter. For purposes of
the Gateway Evaluation Process, a copy of this SOW shall serve as a waiver
letter signed by Contractor and Customer.


(b)Service Level Requirements
The measurement of SLR 12 - SLR 15 under Exhibit G of the Master Agreement shall
exclude calls to Contractor's Help Desk that concern or relate to TOM Fees shown
on invoices issued pursuant to this SOW.


6.9    No Liability


Contractor shall have no liability whatsoever to Customer or the Transition
Oversight Manager for any non-payment by Allocated Payors of TOM Fees.


6.10    Collections


Contractor shall continue to perform collections-related activities in
accordance with its normal business operations and consistent with past
practices in connection with invoices issued under the Master Agreement.


6.11    Indemnification


As a condition precedent to Contractor issuing to Allocated Payor invoices
setting forth TOM Fees, and in addition to the obligation to procure an
indemnity as set forth in Section 6.3 above, Customer shall procure and maintain
directly from the Transition Oversight Manager an indemnity and hold harmless,
suitable in form and content to Contractor in its sole discretion, acting
reasonably, for the benefit of Contractor for any Transition Oversight Manager
Charges not paid.


6.12    Out of Scope Services


This SOW contains the agreed upon terms and conditions that shall govern
Contractor's performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s), including additional or changed
services, not specifically described in Article 6 above. Any and all requested
or required services or change orders (hereinafter “Out of Scope Services”) may
be provided in accordance with Article 13 of the Master Agreement.



Page 7


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



6.13    Amendments


(a)TOM Fees Due and Owing under NPAC/SMS User Agreements
The Master Agreement is hereby amended to provide that, in accordance with the
FCC or its designated Bureau/Office public record consent referenced above, (i)
TOM Fees under the Selection Order are Shared Costs allocable to Allocated
Payors of the NPAC/SMS under the Cost Recovery Order, and therefore TOM Fees,
when properly invoiced by Contractor, arc amounts due and owing by Users to
Contractor under Section 7.1 of the NPAC/SMS User Agreement, which, if not paid,
give rise to the termination rights by Contractor set forth in Section 10.1 of
the NPAC/SMS User Agreement and (ii) Contractor is entitled to apply all unpaid
amounts of the TOM Fees to the Revenue Recovery Charge (as that term is defined
below) under Statement of Work No. 11.


(b)Revenue Recovery Charge
The rate for invoicing Allocated Charges that results from the calculation set
forth in Section 4(b) of the Billing and Collection Key Terms and Guidelines of
Statement of Work No. 11 (such rate, the “RRC Rate”), which is expressed as a
percentage, is hereby increased by 0.25%, such that 0.25% shall be added to the
percentage amount of the calculated result under Section 4(b) thereof, but in no
event shall the RRC Rate be less than One Hundred and Three Quarters Percent
(100.75%). For example, if the RRC Rate for invoicing Allocated Charges is
calculated under SOW 11 to equal 101.00%, then, as a result of this SOW, the RRC
Rate shall be increased to 101.25%.


The difference in any month between (a) the product of the RRC Rate and the
Allocated Charges and (b) the Allocated Charges is referred to as the “Revenue
Recovery Charge” or “RRC”. For the avoidance of doubt, the RRC shall be
available for use by Contractor under the Master Agreement to satisfy any unpaid
amounts of the TOM Fees.


6.14    Limited Right to Terminate this SOW and Election by Customer in Lieu
Thereof


If in any three (3) consecutive calendar months the average monthly Excess RRC
Amount for all seven (7) Service Areas served by Contractor is less than One
Hundred Thousand Dollars ($100,000), then Contractor may at any time terminate
this SOW upon thirty (30) days' prior written notice to Customer; provided,
however, that during such thirty (30) days' time period, the Customer shall have
the right to give written notice to Contractor of its election for Contractor,
in lieu of terminating this SOW, to change the priority under Section 6.5 to
allow Contractor to apply payments made by and received from or on behalf of
Allocated Payors to Contractor pursuant to such invoices first to all fees due
and owing under the Master Agreements that are not the TOM Fees and then, any
remaining amount to TOM Fees shown on such invoices. It being understood that
upon such election and change of priority under Section 6.5, the Allocated
Charges collected by Contractor at the RRC Rate as set defined in Section
6.13(b) shall be used to first satisfy all fees due and owing under the Master
Agreement that are not TOM Fees, and then to satisfy TOM Fees. If Customer
delivers such written election to Contractor, Contractor shall, in lieu of
termination of this SOW, change the priority under Section 6.5 commencing with
the next billing month and continuing for the remainder of the term of this SOW.
In addition, the Customer may at any time terminate this SOW upon thirty (30)
days' prior written notice to Contractor.

Page 8


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes





For the purpose of this Section 6.14, the “Excess RRC Amount” shall equal the
difference between (a) the amount of the RRC (as defined in Section 6.12(b)
above) calculated and issued in any month and (b) the aggregate amount in
uncollectible invoices that Contractor determines for that month under its
normal business practices (e.g., 60-days past due).


7.    COMPENSATION


There is no charge associated with the performance of the Additional Service
under this SOW.


8.    INCLUSION IN AUDITS


The billing, collection and remittance set forth this SOW shall be included in
the audits provided for in Section 14.4 of the Master Agreements.


9.    MISCELLANEOUS


9.1    Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Effective Date
hereof, any reference in the Master Agreement to itself and any Article, Section
or subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
SOW Effective Date hereof, shall be deemed to be a reference to such agreement,
Article, Section, subsection or Exhibit, as modified and amended by this SOW.
From and after the SOW Effective Date, this Statement of Work shall be a part of
the Master Agreement, including its Exhibits, and, as such, shall be subject to
the terms and conditions therein. Each of the respective Master Agreements with
respect to separate Service Areas remains an independent agreement regarding the
rights and obligations of each of the Parties thereto with respect to such
Service Area, and neither this SOW nor any other instrument shall join or merge
any Master Agreement with any other, except by the express written agreement of
the Parties thereto.


9.2    This SOW may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.


9.3    This SOW is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.


9.4    This SOW sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto. The modifications, amendments and
price concessions made herein were negotiated together and collectively, and
each is made in consideration of all of the other terms herein. All such
modifications, amendments and price concessions are interrelated and are
dependent on each other. No separate, additional or different consideration is
contemplated with respect

Page 9


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes



to the modifications, amendments and price concessions herein.


9.5    This SOW shall not be deemed to create any rights in third parties,
including the Transition Oversight Manager, Allocated Payors or Users, or by
itself to create any additional obligations on either Customer or Contractor to
third parties.












[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 10


CONFIDENTIAL

--------------------------------------------------------------------------------

Amendment No. 98 (NE)
SOW:    þ No
o Yes







IN WITNESS WHEREOF, the undersigned have executed this Amendment:




CONTRACTOR: NeuStar, Inc.
By:     /s/ Steven M. Boyce            
Its:    Vice President, Finance & Treasurer    
Date:    July 9, 2015                


CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of the Northeast Carrier Acquisition Company, LLC


By:     /s/ Timothy J. Decker            
Its:    NAPM LLC Co-Chair            
Date:    July 10, 2015                


By:     /s/ Tim Kagele                
Its:    NAPM LLC Co-Chair            
Date:    July 13, 2015                





Page 11


CONFIDENTIAL